Exhibit 10.1

GALECTIN THERAPEUTICS INC.

CONSULTING AGREEMENT

MARCH 2, 2012

This Consulting Agreement (“Agreement”) is entered into this 2nd day of March
2012 and effective March 6, 2012 (the “Effective Date”) by and between GALECTIN
THERAPEUTICS INC., a Nevada corporation, having its principal office at 7 Wells
Avenue, Suite 34, Newton, Massachusetts 02459 (the “Company”), and Thomas A.
McGauley, CPA (the “Consultant”).

Consultant is currently engaged by Company as a Consultant;

WHEREAS, Consultant and Company desire to continue their ongoing engagement of
the Consultant with enhanced responsibilities as Acting Chief Financial Officer
for a specific duration under written agreement;

WHEREAS, Company and Consultant have come to an agreement for the Consultant to
be engaged for a specific duration under written contract, unless terminated
earlier for reasons set forth herein.

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, and other good and valuable consideration the receipt of which is hereby
acknowledged, the parties mutually agree as follows:

Section 1. Term and Scope of Employment.

The Company agrees to engage Consultant and Consultant agrees to be engaged by
Company with the title of Acting Chief Financial Officer commencing on March 6,
2012 and ending at the close of business on September 30, 2012, unless
terminated earlier by Company for cause or by Consultant for good cause or
without cause, as described and provided for in Section 5 below, whichever shall
first occur. Consultant shall report directly to the Chief Executive Officer
(“CEO”) of Company.

Section 2. Devotion of Time and Effort.

Consultant agrees to devote time and effort to the business and affairs of
Company as necessary to completely fulfill the role of CFO and that, to the best
of Consultant’s ability and experience, Consultant will, at all times,
conscientiously perform all of the duties and obligations of CFO and other
activities as may be assigned to Consultant by the CEO of the Company.
Consultant may continue the other engagements that he currently has (on average
16 hours per month) but hereby agrees not to accept the appointment to any
employment, consultant, management or board position with any other company
without the prior approval of the CEO of the Company.



--------------------------------------------------------------------------------

Section 3. Payment.

(a) Fee. In consideration of all of the services rendered by Consultant under
the terms of this Agreement, the Company shall pay to Consultant a base fee of
$14,250 per month, which is based on an estimated 95 (ninety five) hours of work
per month. Hours greater than 95 (ninety five) during a month will be billed at
the Consultant rate of $150 (one-hundred-fifty) per hour.

(b) Reimbursement of Expenses. Company shall reimburse Consultant, in accordance
with the Company’s policies and practices in effect from time to time, for all
out-of-pocket expenses reasonably incurred by Consultant in performance of
Consultant’s duties under this Agreement. Consultant is responsible for proper
substantiation and reporting of all such expenses. Consultant shall consult a
tax advisor of their own choosing to determine the taxability of any
reimbursements made hereunder and the record keeping requirements therefor.

Section 4. Compliance with Company Policy.

During Consultant’s engagement with Company, Consultant shall observe all
Company rules and policies in effect from time to time, including, without
limitation, such policies as are contained in the Company policy and procedures
manual, as may be amended or superseded from time to time.

Section 5 Termination of Employment.

Unless terminated earlier pursuant to the provisions of this Section 6, this
Agreement and Consultant’s engagement with Company shall terminate at the close
of business on September 30, 2012. At such time, Consultant shall be entitled to
no further reimbursement other than those earned or accrued but unpaid as of
that date.

Consultant’s engagement with Company may be terminated prior to the close of
business on September 30, 2012 for the following reasons:

(a) By The Company For Cause. Company shall have the right, upon written notice
thereof to Consultant, to terminate Consultant’s engagement “For Cause” prior to
the close of business on September 30, 2012 in the following circumstances:

(i) Consultant

(a) Fails or refuses in any material respect to perform any duties, consistent
with his position, assigned to him by the President or CEO;

(b) Is grossly negligent in the performance of his duties hereunder;

(c) Commits of any act of fraud, misappropriation of funds, embezzlement or
dishonesty with respect to the Company;

 

2



--------------------------------------------------------------------------------

(d) Is convicted of a felony or other criminal violation, which, in the
reasonable judgment of the Company, could materially impair the Company from
substantially meeting its business objectives; or

(e) Engages in any other intentional misconduct adversely affecting the business
or affairs of the Company in a material manner. The term “intentional misconduct
adversely affecting the business or affairs of the Company” shall mean such
misconduct that is detrimental to the business or the reputation of the Company
as it is perceived both by the general public and the biotechnology industry.

(ii) With respect to matters referred to in (i)(a) and (b) above, should
Consultant not cure the cause within thirty (30) days of receipt of written
notice thereof (the “Cure Period”), Consultant’s engagement shall terminate at
the close of business on the last day of the Cure Period. During said Cure
Period, the Consultant’s fee shall continue. Following termination, however,
Consultant shall not be entitled to any further fee other than those previously
accrued but unpaid through the date of termination. With respect to matters
referred to in (i)(c-e) above, Consultant may be terminated immediately and
shall not be entitled to payment of any further fee other than those previously
accrued but unpaid through the date of termination.

(b) By The Consultant For Good Reason.

Consultant may terminate their engagement with Company for “Good Reason” (as
defined herein), if Company shall have failed to cure an event or circumstance
constituting “Good Reason” within thirty (30) days after receipt of written
notice thereof from Consultant (which period may be extended by the parties) or
within a reasonable time thereafter should it be impossible or impractical for
the Company to cure within that time. For purposes of this paragraph, “Good
Reason” shall mean the occurrence of any of the following without Consultant’s
consent or approval:

(i) The assignment to Consultant of duties inconsistent with this Agreement;

(ii) Change in Consultant’s title or significant and material change in
Consultant’s authority;

(iii) Material breach of the terms of this Agreement by Company; or

(iv) Any failure of the company to obtain the assumption of this Agreement by
any successor or assign of Company during Consultant’s engagement with Company.

 

3



--------------------------------------------------------------------------------

In the event that Consultant terminates their employment for Good Reason
pursuant to the terms hereof, Consultant shall be entitled to all fees through
the end of the term of this Agreement, i.e., through June 30, 2012, but shall
not be entitled to any other sums or any damages including, without limitation,
any consequential damages.

(c) By Consultant Without Cause.

In the event Consultant terminates their engagement without Good Reason prior to
the end of their then current term of engagement, then Consultant will have been
considered to have terminated their engagement Without Cause. In such case,
Consultant shall be considered to have resigned effective immediately and shall
be entitled to no further fee other than those previously accrued but unpaid
through the date of termination.

Section 6. Survival of Obligations.

The obligations of Consultant as set forth in Sections 7 through 15 below shall
survive the term of this Agreement and the termination of Consultant’s
engagement hereunder regardless of the reason or cause therefor.

Section 7. Non-Competition and Conflicting Employment.

(a) During the term of this Agreement, Consultant shall not, directly or
indirectly, engage or participate in any business or business related activity
of any kind that is in competition in any manner whatever with the business of
the Company or any business activity related to the business in which the
Company is now involved or becomes involved during the Consultant’s engagement
other than those engagements for which Consultant already has signed agreements
with. For these purposes, the current business of the Company is biotechnology
drug development and related business. Consultant also agrees that, during their
employment with Company, Consultant will not engage in any other activities that
conflict with his obligations to the Company.

(b) As a material inducement to Company to continue the engagement of Consultant
, and in order to protect the Company’s Confidential Information and good will,
the Consultant agrees that:

(i) For a period of twelve (12) months following termination of Consultant’s
engagement with the Company or its affiliates for any reason, Consultant will
not directly or indirectly solicit or divert or accept business relating in any
manner to Competing Products or to products, processes or services of Company,
from any of the customers or accounts of the Company with which Consultant had
any contact as a result of Consultant’s engagement with Company; and

(ii) For a period of twelve (12) months after termination of Consultant’s
employment with Company or its affiliates for any reason, Consultant will not
(A) render services directly or indirectly, as an Consultant, consultant or
otherwise, to

 

4



--------------------------------------------------------------------------------

any Competing Organization in connection with research on or the acquisition,
development, production, distribution, marketing or providing of any Competing
Product, or (B) own any interest in any Competing Organization.

(c) For purposes of this Section:

(i) “Competing Product” means any product, process, or service of any person or
organization other than the Company, in existence or under development (a) which
is identical to, substantially the same as, or an adequate substitute for any
product, process or service of the Company in existence or under development,
based on any patent or patent application (provisional or otherwise) naming
Consultant as inventor thereunder and which Consultant has assigned or licensed
to the Company, or other intellectual property of the Company about which the
Consultant acquires Confidential Information, and (b) which is (or could
reasonably be anticipated to be) marketed or distributed in such a manner and in
such a geographic area as to actually compete with such product, process or
service of the Company; and

(ii) “Competing Organization” means any person or organization, including the
Consultant, engaged in, or about to become engaged in, research on or the
acquisition, development, production, distribution, marketing or providing of a
Competing Product.

(d) The parties agree that the Company is entitled to protection of its
interests in these areas. The parties further agree that the limitations as to
time, geographical area, and scope of activity to be restrained do not impose a
greater restraint upon Consultant than is necessary to protect the goodwill or
other business interest of the Company. The parties further agree that in the
event of a violation of this Covenant Not To Compete, that the Company shall be
entitled to the recovery of damages from Consultant and injunctive relief
against Consultant for the breach or violation or continued breach or violation
of this Covenant. Consultant agrees that if a court of competent jurisdiction
determines that the length of time or any other restriction, or portion thereof,
set forth in this Section 7 is overly restrictive and unenforceable, the court
may reduce or modify such restrictions to those which it deems reasonable and
enforceable under the circumstances, and as so reduced or modified, the parties
hereto agree that the restrictions of this Section 7 shall remain in full force
and effect. Consultant further agrees that if a court of competent jurisdiction
determines that any provision of this Section 7 is invalid or against public
policy, the remaining provisions of this Section 7 and the remainder of this
Agreement shall not be affected thereby, and shall remain in full force and
effect.

Section 8. Confidentiality.

(a) Consultant recognizes and acknowledges that they will have access to certain
information of members of the Company Group (as defined below) and that such
information is confidential and constitutes valuable, special and unique
property of such members of the Company Group. The parties agree that the
Company has a legitimate interest in protecting the

 

5



--------------------------------------------------------------------------------

Confidential Information, as defined below. The parties agree that the Company
is entitled to protection of its interests in the Confidential Information.
Consultant shall not at any time, either during or subsequent to his employment
with the Company, disclose to others, use, copy or permit to be copied, except
in pursuance of his duties for an on behalf of the Company, its successors,
assigns or nominees, any Confidential Information of any member of the Company
Group (regardless of whether developed by Consultant) without the prior written
consent of the Company. Consultant acknowledges that the use or disclosure of
the Confidential Information to anyone or any third party could cause monetary
loss and damages to the Company as well as irreparable harm. The parties further
agree that in the event of a violation of this covenant against non-use and
non-disclosure of Confidential Information, that the Company shall be entitled
to a recovery of damages from Consultant and/or to obtain an injunction against
Consultant for the breach or violation, continued breach, threatened breach or
violation of this covenant.

(b) As used herein, “Company Group” means the Company, and any entity that
directly or indirectly controls, is controlled by, or is under common control
with, the Company, and for purposes of this definition “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such entity, whether through the
ownership of voting securities, by contract or otherwise.

(c) As used herein, the term “Confidential Information” with respect to any
person means any secret or confidential information or know-how and shall
include, but shall not be limited to, plans, financial and operating
information, customers, supplier arrangements, contracts, costs, prices, uses,
and applications of products and services, results of investigations, studies or
experiments owned or used by such person, and all apparatus, products,
processes, compositions, samples, formulas, computer programs, computer hardware
designs, computer firmware designs, and servicing, marketing or manufacturing
methods and techniques at any time used, developed, investigated, made or sold
by such person, before or during the term of this Agreement, that are not
readily available to the public or that are maintained as confidential by such
person. Consultant shall maintain in confidence any Confidential Information of
third parties received as a result of his employment with the Company in
accordance with the Company’s obligations to such third parties and the policies
established by the Company.

(d) As used herein, “Confidential Information” with respect to the Company means
any Company proprietary information, technical data, trade secrets, know-how or
other business information disclosed to Consultant by the Company either
directly or indirectly in writing, orally or by drawings or inspection or
unintended view of parts, equipment, data, documents or the like, including,
without limitation:

(i) Medical and drug research and testing results and information, research and
development techniques, processes, methods, formulas, trade secrets, patents,
patent applications, computer programs, software, electronic codes, mask works,
inventions, machines, improvements, data, formats, projects and research
projects;

 

6



--------------------------------------------------------------------------------

(ii) Information about costs, profits, markets, sales, pricing, contracts and
lists of customers, distributors and/or vendors and business, marketing and/or
strategic plans;

(iii) Forecasts, unpublished financial information, budgets, projections, and
customer identities, characteristics and agreements as well as all business
opportunities, conceived, designed, devised, developed, perfected or made by
Consultant whether alone or in conjunction with others, and related in any
manner to the actual or anticipated business of the Company or to actual or
anticipated areas of research and development; and

(iv) Personnel files and compensation information.

(e) Consultant further understands that Confidential Information does not
include any of the foregoing items which (a) has become publicly known or made
generally available to the public through no wrongful act of Consultant; (b) has
been disclosed to Consultant by a third party having no duty to keep Company
matter confidential; (c) has been developed by Consultant independently of
engagement with Company; (d) has been disclosed by the Company to a third party
without restriction on disclosure; or (e) has been disclosed with the Company’s
written consent.

(f) Consultant hereby acknowledges and agrees that all Confidential Information
shall at all times remain the property of the Company.

(g) Consultant agrees that they will not improperly use or disclose any
Confidential Information, proprietary information or trade secrets of any former
employer or other person or entity or entity with which Consultant has an
agreement or duty to keep in confidence information acquired by Consultant and
that Consultant will not bring onto Company premises any unpublished document or
proprietary information belonging to any such employer, person or entity unless
consented to in writing by such employer, person or entity.

(h) Consultant recognizes that the Company has received and in the future will
receive from third parties their confidential or proprietary information subject
to a duty on the Company’s part to maintain the confidentiality of such
information and to use it only for certain limited purposes. Consultant agrees
to hold all such confidential or proprietary information in the strictest of
confidence and not to disclose it to any person, firm or entity or to use it
except as necessary in carrying out Consultant’s work for the Company consistent
with Company’s agreement with such third party.

(i) Consultant represents and warrants that from the time of the Consultant’s
first contact with the Company, Consultant has held in strict confidence all
Confidential Information and has not disclosed any Confidential Information
directly or indirectly to anyone outside the Company, or used, copied, published
or summarized any Confidential Information, except to the extent otherwise
permitted under the terms of this Agreement.

 

7



--------------------------------------------------------------------------------

(j) Consultant will not disclose to the Company or use on its behalf any
confidential information belonging to others and Consultant will not bring onto
the premises of the Company any confidential information belonging to any such
party unless consented to in writing by such party.

Section 9. Inventions.

(a) Attached hereto as Exhibit A is a list describing all ideas, processes,
trademarks, service marks, inventions, designs, technologies, computer hardware
or software, original works of authorship, formulas, discoveries, patents,
copyrights, copyrightable works, products, marketing and business ideas, and all
improvements, know-how, data rights, and claims related to the foregoing,
whether or not patentable, registrable or copyrightable, which were conceived,
developed or created by Consultant prior to Consultant’s employment or first
contact with Company (collectively referred to herein as “Prior Inventions”),
(A) which belong to Consultant, (B) which relate to the Company’s current or
contemplated business, products or research and development, and (C) which are
not assigned to the Company hereunder. If there is no Exhibit A or no items
thereon, the Consultant represents that there are no such Prior Inventions. If
in the course of Consultant’s employment with the Company, the Consultant
incorporates or embodies into a Company product, service or process a Prior
Invention owned by the Consultant or in which the Consultant has an interest,
the Company is hereby granted and shall have a non-exclusive, royalty-free,
irrevocable, perpetual, world-wide license to make, have made, modify, use and
sell such Prior Invention as part of or in connection with such product, service
or process.

(b) Consultant agrees that Consultant will promptly make full, written
disclosure to the Company and will hold in trust for the sole right and benefit
of the Company, and Consultant hereby assigns to the Company, or its designee,
all of Consultant’s right, title and interest in and to any and all ideas,
process, trademarks, service marks, inventions, designs, technologies, computer
hardware or software, original works of authorship, formulas, discoveries,
patents, copyrights, copyrightable works, products, marketing and business
ideas, and all improvements, know-how, data, rights and claims related to the
foregoing, whether or not patentable, registrable or copyrightable, which
Consultant may, on or after the Effective Date of this Agreement, solely or
jointly with others conceive or develop or reduce to practice, or cause to be
conceived or developed or reduced to practice, during the period of time the
Consultant’s services are engaged by the Company (collectively referred to
herein as “Intellectual Property items”); and Consultant further agrees that the
foregoing shall also apply to Intellectual Property Items which relate to the
business of the Company or to the Company’s anticipated business as of the end
of Consultant’s employment and which are conceived, developed or reduced to
practice during a period of one year after the end of such employment. Without
limiting the foregoing, Consultant further acknowledges that all original works
of authorship which are made by Consultant (solely or jointly with others)
within the scope of Consultant’s employment and which are protectable by
copyright are works made for hire as that term is defined in the United Stated
Copyright Act.

(c) Consultant agrees to keep and maintain adequate and current written records
of all Intellectual Property Items made by Consultant (solely or jointly with
others) during the term of

 

8



--------------------------------------------------------------------------------

Consultant’s engagement with the Company. The records will be in the form of
notes, sketches, drawings and any other format that may be specified by the
Company. The records will be available to, and remain the sole property of, the
Company at all times.

(d) Consultant shall not at any time use the Company’s name or any of the
Company trademark(s) or trade name(s) in any advertising or publicity without
the prior written consent of the Company.

Section 10. Return of Company Property.

Consultant agrees that, at any time upon request of Company, and, in any event,
at the time of leaving the Company’s employ, Consultant will deliver to the
Company (and will not keep originals or copies in Consultant’s possession or
deliver them to anyone else) any and all devices, records, data, notes, reports,
proposals, lists, correspondence, specifications, drawings, blueprints,
sketches, material, equipment or other documents or property, or reproduction of
any of the aforementioned items, containing Confidential Information or
otherwise belonging to the Company, its successors or assigns, whether prepared
by Consultant or supplied to Consultant by Company.

Section 11. Non-Solicitation.

Consultant agrees that they shall not, during their engagement or other
involvement with Company and for a period of twelve (12) months immediately
following the termination of Consultant’s engagement with the Company, for any
reason, whether with or without cause, (i) either directly or indirectly solicit
or take away, or attempt to solicit or take away Employees of the Company,
either for the Consultant’s own business or for any other person or entity
and/or (ii) either directly or indirectly recruit, solicit or otherwise induce
or influence any investor, lessor, supplier, customer, agent, representative or
any other person which has a business relationship with the Company to
discontinue, reduce or modify such employment, agency or business relationship
with the Company.

Section 12. Publications.

Consultant agrees that he will, in advance of publication, provide the Company
with copies of all writings and materials which Consultant proposes to publish
during the term of Consultant’s engagement and for two years thereafter.
Consultant also agrees that Consultant will, at the Company’s request and sole
discretion, cause to be deleted from such writings and materials any information
the Company believes discloses or will disclose Confidential Information. The
Company’s good faith judgment in these matters will be final. Consultant will
also, at the Company’ request and in its sole discretion, cause to be deleted
any reference whatsoever to the Company from such writings and materials.

 

9



--------------------------------------------------------------------------------

Section 13. Equitable Remedies.

Consultant agrees that any damages awarded Company for any breach of this
Agreement by Consultant would be inadequate. Accordingly, in addition to any
damages and other rights or remedies available to Company, Company shall be
entitled to obtain injunctive relief from a court of competent jurisdiction
temporarily, preliminarily and permanently restraining and enjoining any such
breach or threatened breach and to specific performance of any such provision of
this Agreement, and, if it prevails in such proceeding, Company shall be
entitled to recover from Consultant all costs and expenses incurred to enforce
the terms of this Agreement and/or recover from Consultant for any breach(es)
thereof including reasonable attorneys’ fees.

Section 14. Representations and Warranties of Consultant.

Consultant represents and warrants as follows: (i) Consultant has no
obligations, legal or otherwise, inconsistent with the terms of this Agreement
or with the Consultant’s undertaking a relationship with Company; and (ii) that
Consultant has not entered into, nor will Consultant enter into, any agreement
(whether oral or written) in conflict with this Agreement.

Section 15. Miscellaneous.

(a) Entire Agreement. This Agreement and the exhibit attached hereto contain the
entire understanding of the parties and supersede all previous contracts,
arrangements or understandings, express or implied, between Consultant and
Company with respect to the subject matter hereof, including, without
limitation, the Prior Employment Agreement. No agreements or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party which are not expressly set forth in this
Agreement or in the attached exhibit.

(b) Section Headings. The section headings herein are for the purpose of
convenience only and are not intended to define or limit the contents of any
section.

(c) Severability. If any provision of this Agreement shall be declared to be
invalid or unenforceable, in whole or in part, the remainder of this Agreement
shall be amended to provide the parties with the equivalent of the same rights
and obligations as provided in the original provisions of this Agreement.

(d) No Oral Modification, Waiver Or Discharge. No provisions of this Agreement
may be modified, waived or discharged orally, but only by a waiver, modification
or discharge in writing signed by Consultant and such officer as may be
designated by the Board of Directors of the Company to execute such a waiver,
modification or discharge. No waiver by either party hereto at any time of any
breach by the other party hereto of, or failure to be in compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the time or at any prior or subsequent time.

(e) Invalid Provisions. Should any portion of this Agreement be adjudged or held
to be invalid, unenforceable or void, such holding shall not have the effect of
invalidating or

 

10



--------------------------------------------------------------------------------

voiding the remainder of this Agreement and the parties hereby agree that the
portion so held invalid, unenforceable or void shall, if possible, be deemed
amended or reduced in scope, or otherwise be stricken from this Agreement to the
extent required for the purposes of validity and enforcement thereof.

(f) Execution In Counterparts. The parties may sign this Agreement in
counterparts, all of which shall be considered one and the same instrument.

(g) Governing Law And Performance. This Agreement shall be governed by the laws
of the Commonwealth of Massachusetts without giving effect to its principles on
conflicts of laws.

(h) Successor and Assigns. This Agreement shall be binding on and inure to the
benefit of the successors in interest of the parties, including, in the case of
the Consultant, Consultant’s heirs, executors and estate. Consultant may not
assign Consultant’s obligations under this Agreement.

(i) Notices. Any notices or other communications provided for hereunder may be
made by hand, fax, email, first class mail or express courier services provided
that the same are addressed to the party required to be notified at its address
first written above, or such other address as may hereafter be established by a
party by written notice to the other party. Notice shall be considered
accomplished on the date delivered, faxed, emailed, first class mailed or
express couriered.

IN WITNESS WHEREOF, the parties hereto have executed this Consulting Agreement
under seal as of the date and year first above written.

 

  Company,     Consultant,   Galectin Therapeutics Inc.     By:  

/s/ Peter G. Traber

   

/s/ Thomas A. McGauley

  Name: Peter G. Traber, MD     Thomas A. McGauley   Title: President & CEO    

 

11



--------------------------------------------------------------------------------

Exhibit A

Lists of Prior Inventions and

Original Works of Authorship

None

 

12